DETAILED ACTION
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 11-18, in the reply filed on 21 July 2022 is acknowledged.
Claims 19-24 are withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spiral recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The examiner presumes that Figure 2 illustrates a segmented arch, however there is no recitation in the Specification or fair teaching of how one having ordinary skill in the art would determine that the specific arrangement of holes defines a spiral.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 16 recites “a beam source unit,” described in the Specification at paragraph [0041].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the pronoun “they” at line 4. It is difficult to determine to which previously present claim element the pronoun refers. Applicant could overcome this rejection by reciting the claimed elements each time they are to be referenced.
Claim 11 recites “at least two spaced boreholes” at line 3 and “introducing a continuous cut between the at least two spaced boreholes in the sheet” in line 5.  It is unclear whether each set of two boreholes corresponds to a single, perforated hole, or whether there are embodiments in which three or more boreholes are in fact connected by the cutting.  The examiner notes that none of the Figures presented illustrate more than two boreholes being connected by a continuous cut. To the best of the examiner’s understanding, two boreholes only produces a single final hole. Claim 12 recites “introducing additional spaced boreholes and additional continuous cuts at different positions of the sheet,” further suggesting that sets of boreholes correspond to different cuts and produce distinct product holes.
Claims 12-18 each depend from claim 11, and therefore are rejected for at least the reasons presented above with respect to claim 11.
Claim 14 recites “the specific arrangement is one or more of a spiral and segmental arches” at lines 1-2.  A review of the Specification and figures does not provide guidance as to what shapes a spiral or segmental arch might appear to be.  It is unclear how one having ordinary skill in the art would determine whether a specific arrangement reads on the claimed subject matter. The scope of the claim is thus unclear.
Regarding claim 17, the phrase “a drilling diameter is larger than a cutting width” at lines 2-3.  It is unclear to what this drilling diameter refers.  The examiner notes that there is no previously presented drill or drilling operation, such that it is unclear what claimed structure includes the recited diameter.  The examiner notes that, for example, a cutting tool could be defined by a drilling diameter or an opening made by a cutting tool could be defined such, but that Applicant’s Specification teaches that a borehole can have a round cross section but can also have any shape other than a cross section (see Specification at paragraph [0030]). It is unclear whether the borehole is defined by a drilling diameter (especially since the borehole is able to have a non-round cross section). The scope of the claim is thus unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14 and 17
Claims 11-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 7,891,507 to Shelter (hereinafter “Shelter”).
Regarding claim 11, Shelter discloses a method of manufacturing a perforated sheet (see Fig. 3C) which comprises at least one hole, the method comprising: introducing at least two spaced boreholes (38) into a sheet (36), the at least two spaced boreholes (38; Col. 3, lines 9-14) being formed so that they each pass through a thickness of the sheet (36; see Fig. 3B); introducing a continuous cut (see Col. 3, lines 20-22) between the at least two spaced boreholes in the sheet (38); and bending opening a section of the sheet which is adjacent to the continuous cut (see Col. 3, lines 22-30) so as to form a hole (space between bent walls 30).
Regarding claim 12, Shelter discloses the limitations of claim 11, and further Shelter discloses introducing additional spaced boreholes (also 38) and additional continuous cuts (multiple cuts shown along centerlines 36) at different positions of the sheet; and bending open to form additional holes (see Col. 3, lines 22-30). As best understood, claim 12 is understood to produce or form a different hole for each group of two spaced boreholes, rather than to require a single hole produced by a continuous cut through each borehole in the sheet.
Regarding claim 13, Shelter discloses the limitations of claim 12, and further Shelter discloses that the introducing of the additional spaced boreholes (38) is performed with a specific arrangement (see Fig. 3A; boreholes positioned in a specific arrangement in the figures) over a surface of the sheet (36).
Regarding claim 14, Shelter discloses the limitations of claim 11, and further Shelter discloses that the specific arrangement is one or more of a spiral or segmental arches (a segmented arch can be defined by, with respect to Fig. 3A, leftmost hole 38 at the bottom of the figure, the two centermost holes 38 at the top of the figure, and the rightmost hole 38 at the bottom of the figure).
Regarding claim 17, Shelter discloses the limitations of claim 11, and further Shelter disclose that the introducing of the at least two boreholes (38) into the sheet is performed with a drilling diameter which is larger than a cutting width of the associated continuous cut (through centerline 46; see Fig. 3B, cut has smaller width than borehole 38) between the at least two spaced boreholes in the sheet.  As best understood by the examiner, the claim requires that a cutting dimension of the at least two boreholes is larger than the cutting dimension of the continuous cut.  Applicant is invited to address the rejections above under 35 USC 112, 2nd paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shelter as applied to claim 11 above, and further in view of United States Patent 5,587,077 to Aaltonen et al. (hereinafter “Aaltonen”).
Regarding claim 15, Shelter discloses the limitations of claim 11, however Shelter does not explicitly disclose that introducing of the at least two spaced boreholes into the sheet is performed at an angle of 30 degrees to 60 degrees in relation to a horizontal orientation of the sheet.  Shelter is silent as to the means for performing the cutting (see Col. 3, lines 9-11 and 20-22).  However, it is known in the art of cutting sheet material to perform cuts at different angles. 
Aaltonen teaches a method for providing slots or slits (126) in a plate or sheet material (110).  Aaltonen teaches at least one embodiment in which a slot (126) may be introduced in the surface of the plate at an angle of approximately 30 degrees (see Col. 8, lines 59-63).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Shelter to include a forming the boreholes using a conventional cutting technique, such as introducing the boreholes along an angle relative to the horizontal plane of the sheet material, as taught by Aaltonen. (See MPEP 2143(A)). The resulting method would predictably produce a sheet material having cut boreholes in a conventional manner at an angle of approximately 30 degrees relative to the horizontal plane of the sheet without modification of the principles of operation of Shelter.
Thus, the combination of Shelter and Aaltonen teaches the limitations of claim 15.
Claims 16 and 18
Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shelter as applied to claim 11 above, and further in view of United States Patent 7,534,501 to Durney (hereinafter “Durney”).
Regarding claim 16, Shelter discloses the limitations of claim 11, however Shelter does not explicitly disclose that one or more of the introducing of the at least two spaced boreholes into the sheet and the continuous cut between the at least two spaced boreholes in the sheet is performed via a beam source unit.  Shelter is silent as to the means for performing the cutting (see Col. 3, lines 9-11 and 20-22).  
Durney teaches a method for forming cuts or slits in sheet material (691; see Fig. 24).  Slits (692) are cut through the sheet material, the slits being formed at an angle of about 75 degrees with respect to the horizontally extending direction of the sheet (see Col. 31, lines 12-16). Durney teaches that after the slit has been formed material to the side of the slit may be bent (Col. 31, lines 16-21).  Durney teaches that the cutting or slitting may be performed using a commercial laser cutter (Col. 31, lines 22-27).  Durney teaches that the use a laser cutter may allow for advancement of the sheet material during the cutting process (Col. 31, lines 47-56).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Shelter to include using a conventional cutting device, such as a beam source unit cutting device like a laser cutter, as taught by Durney. (See MPEP 2143(C)). The resulting method would advantageously permitted advancing the sheet material being cut during a cutting process, and without modification of the principles of operation of Shelter.
Thus, the combination of Shelter and Durney teaches the limitations of claim 16.
Regarding claim 18, Shelter discloses the limitations of claim 11, however Shelter does not explicitly disclose that introducing the continuous cut is performed at an angle of 10 degrees to 170 degrees in relation to a horizontal orientation of the sheet. Shelter is silent as to the means for performing the cutting (see Col. 3, lines 9-11 and 20-22).  However, it is known in the art of cutting sheet material to perform cuts at different angles. However, it is known in the art of cutting sheet material to perform cuts at different angles. 
Durney teaches a method for forming cuts or slits in sheet material (691; see Fig. 24).  Slits (692) are cut through the sheet material, the slits being formed at an angle of about 75 degrees with respect to the horizontally extending direction of the sheet (see Col. 31, lines 12-16). Durney teaches that after the slit has been formed material to the side of the slit may be bent (Col. 31, lines 16-21).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Shelter to include a forming the continuous cut using a conventional cutting technique, such as cutting the continuous cut along an angle relative to the horizontal plane of the sheet material, as taught by Durney. (See MPEP 2143(A)). The resulting method would predictably produce a sheet material having cut boreholes in a conventional manner without modification of the principles of operation of Shelter.  Further, one having ordinary skill in the art would recognize that 75 degrees is between 10 degrees and 170 degrees.
Thus, the combination of Shelter and Durney teaches the limitations of claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art made of record is directed to forming sheet material with holes or slits therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/Ryan J. Walters/Primary Examiner, Art Unit 3726